UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 28, 2011 NEW LEAF BRANDS, INC. (Exact name or registrant as specified in its charter) Nevada 000-22024 77-0125664 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1 Dewolf Road, Old Tappan, NJ 07675 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(201) 784-2400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Other Events Item 8.01Other Events On June 28 2011, the Company issued a press release, a copy of which is annexed as an Exhibit Item 9.01Exhibits 99.1Press release dated June 28, 2011 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEW LEAF BRANDS, INC. Dated:June 28, 2011 By: /s/Eric Skae Eric Skae President and Chief Executive Officer 2
